Exhibit 10.1

 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED WAREHOUSING CREDIT AND SECURITY
AGREEMENT

 

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED WAREHOUSING CREDIT AND
SECURITY AGREEMENT (this “First Amendment”) is made effective as of the 15th day
of September, 2017, by and among WALKER & DUNLOP, LLC, a Delaware limited
liability company (“Borrower”), WALKER & DUNLOP, INC., a Maryland corporation
(“Parent”), and PNC BANK, NATIONAL ASSOCIATION (“Lender”).

 

R E C I T A L S

 

WHEREAS, Lender, Borrower and Parent are parties to that certain Second Amended
and Restated Warehousing Credit and Security Agreement, dated as of
September 11, 2017, by and among Borrower, Parent, and Lender (the “Credit
Facility Agreement”), whereby upon the satisfaction of certain terms and
conditions set forth therein, the Lender agreed to make Warehousing Advances
from time to time, up to the Warehousing Credit Limit (each such term as defined
in the Credit Facility Agreement).

 

WHEREAS, Borrower has requested, and Lender has agreed, pursuant to the terms
hereof, to modify certain terms of the Credit Facility Agreement as set forth in
this First Amendment.

 

NOW, THEREFORE, for and in consideration of the premises, the mutual entry of
this First Amendment by the parties hereto and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

 

Section 1.                                          Recitals.  The Recitals are
hereby incorporated into this First Amendment as a substantive part hereof.

 

Section 2.                                          Definitions.  Terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Facility Agreement.

 

Section 3.                                          Amendments to Credit
Facility Agreement.  The Credit Facility Agreement is hereby amended as follows:

 

(a)                                 The Warehousing Note referenced in
Section 1.3 and attached to the Credit Facility Agreement as Exhibit A, is
hereby replaced with the Sixth Amended and Restated Warehousing Note attached to
this First Amendment as Exhibit A.

 

(b)                                 Section 3.4 of the Credit Facility Agreement
is hereby amended and restated as follows:

 

“3.4                         Facility Fee

 

Borrower shall pay to Lender an annual facility fee in an amount equal to
two-tenths of one percent (.2%) of the Standard Warehousing Credit Limit (the
“Facility Fee”), to be paid quarterly in arrears, commencing on the first
Business

 

--------------------------------------------------------------------------------


 

Day of each Calendar Quarter following the Closing Date during the term of this
Agreement. In addition to the foregoing, Borrower shall pay to Lender an annual
facility fee in an amount equal to two-tenths of one percent (.2%) of the amount
for which the Standard Warehousing Credit Limit is temporarily increased
pursuant to the terms of the second paragraph of Section 3.13 hereof (the
“Temporary Facility Fee”), with such Temporary Facility Fee to be paid in
arrears and calculated on a pro rata basis based on the number of calendar days
such temporary increase of the Warehousing Credit Limit remains in effect.

 

In the event Borrower exercises its right under the first paragraph of
Section 3.13 hereof and seeks an incremental increase of the Standard
Warehousing Credit Limit up to the Maximum Warehousing Credit Limit,
contemporaneously with Borrower’s request for a Warehousing Advance relating to
such incremental increase, Borrower shall pay to Lender an additional facility
fee in the amount of $10,000 for each Minimum Incremental Amount. For example,
if the Standard Warehousing Credit Limit were increased by Two Hundred Million
Dollars ($200,000,000), the additional facility fee shall be $20,000.  Said fee
shall be due and payable in connection with each increase of the Standard
Warehousing Credit Limit under the first paragraph of Section 3.13.”

 

(c)                                  Section 3.13 of the Credit Facility
Agreement is hereby amended and restated as follows:

 

“3.13  Increases to Standard Warehousing Credit Limit

 

Borrower shall have the right, upon no less than five days prior written notice
to Lender, during the term of this Agreement, to request one or more incremental
increases to the Standard Warehousing Credit Limit, in amounts of One Hundred
Million Dollars ($100,000,000.00) each (each is herein a “Minimum Incremental
Amount”), up to the Maximum Warehousing Credit Limit.  Borrower’s notice shall
indicate (i) the amount of the incremental increase of the Standard Warehousing
Credit Limit and (ii) the effective date for the increase of the Standard
Warehousing Credit Limit.  Any incremental increase shall be made at the
discretion of Lender, provided that Lender’s consent to such incremental
increase shall not be unreasonably withheld.  Provided such incremental increase
is approved by Lender, said incremental increase of the Standard Warehousing
Credit Limit shall remain in effect for a period of forty five (45) days
following such effective date.

 

Notwithstanding anything in this Credit Facility Agreement to the contrary,
commencing on September 15th, 2017 and continuing for a period of sixty (60)
days (or if in advance of the calendar year end, the applicable Federal Agency
has instructed Borrower to delay or defer delivery of the Pledged Loan(s) or
Pledged Security(ies) relating to the Warehousing Advances made under such
increased Warehousing Credit Limit to such date that is more than sixty (60)
days after such Warehousing Advance, to a later date but not to exceed
February 28th of the following calendar year), the Warehousing Credit Limit
shall be temporarily

 

2

--------------------------------------------------------------------------------


 

increased to Two Billion Five Hundred Sixty Six Million Dollars
($2,566,000,000).”

 

(d)                                 The following defined term set forth in
Section 13.1 of the Credit Facility Agreement is hereby deleted in its entirety
and replaced with the following:

 

‘“Warehousing Credit Limit” means either the Standard Warehousing Credit Limit
or the Maximum Warehousing Credit Limit, as applicable, subject however, to a
temporary increase to Two Billion Five Hundred Sixty Six Million Dollars
($2,566,000,000) in accordance with the terms of the second paragraph of
Section 3.13 hereof.’

 

Section 4.                                          Ratification, No Novation,
Effect of Modifications.  Except as may be amended or modified hereby, the terms
of the Credit Facility Agreement are hereby ratified, affirmed and confirmed and
shall otherwise remain in full force and effect.  Nothing in this First
Amendment shall be construed to extinguish, release, or discharge or constitute,
create or effect a novation of, or an agreement to extinguish, release or
discharge, any of the obligations, indebtedness and liabilities of Borrower or
any other party under the provisions of the Credit Facility Agreement or any of
the other Loan Documents, unless specifically herein provided.

 

Section 5.                                          Amendments.  This First
Amendment may be amended or supplemented by and only by an instrument executed
and delivered by each party hereto.

 

Section 6.                                          Waiver.  The Lenders shall
not be deemed to have waived the exercise of any right which they hold under the
Credit Facility Agreement unless such waiver is made expressly and in writing
(and no delay or omission by any Lender in exercising any such right shall be
deemed a waiver of its future exercise).  No such waiver made as to any instance
involving the exercise of any such right shall be deemed a waiver as to any
other such instance, or any other such right.  Without limiting the operation
and effect of the foregoing provisions hereof, no act done or omitted by any
Lender pursuant to the powers and rights granted to it hereunder shall be deemed
a waiver by any Lender of any of its rights and remedies under any of the
provisions of the Credit Facility Agreement, and this First Amendment is made
and accepted without prejudice to any of such rights and remedies.

 

Section 7.                                          Governing Law.  This First
Amendment shall be given effect and construed by application of the law of the
Commonwealth of Pennsylvania.

 

Section 8.                                          Headings.  The headings of
the sections, subsections, paragraphs and subparagraphs hereof are provided
herein for and only for convenience of reference, and shall not be considered in
construing their contents.

 

Section 9.                                          Severability.  No
determination by any court, governmental body or otherwise that any provision of
this First Amendment or any amendment hereof is invalid or unenforceable in any
instance shall affect the validity or enforceability of (i) any other such
provision or (ii) such provision in any circumstance not controlled by such
determination.  Each such provision shall be valid and enforceable to the
fullest extent allowed by, and shall be construed wherever possible as being
consistent with, applicable law.

 

3

--------------------------------------------------------------------------------


 

Section 10.                                   Binding Effect.  This First
Amendment shall be binding upon and inure to the benefit of Borrower, Parent,
Lender, and their respective permitted successors and assigns.

 

Section 11.                                   Counterparts.  This First
Amendment may be executed in any number of counterparts, each of which shall be
deemed to be an original and all of which shall constitute one and the same
instrument.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
First Amendment under their respective seals as of the day and year first
written above.

 

 

WALKER & DUNLOP, LLC, as Borrower

 

 

 

By:

/s/ Stephen P. Theobald

 

Name: Stephen P. Theobald

 

Title: Executive Vice President, Chief Financial Officer & Treasurer

 

 

 

 

 

WALKER & DUNLOP, INC., as Parent

 

 

 

By:

/s/ Stephen P. Theobald

 

Name: Stephen P. Theobald

 

Title: Executive Vice President, Chief Financial Officer & Treasurer

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

By:

/s/ John Harvey

 

Name: John Harvey

 

Title: Vice President

 

Signature Page - First Amendment to Amended and Restated Warehousing Credit and
Security Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SIXTH AMENDED AND RESTATED WAREHOUSING NOTE

 

$2,566,000,000.00

September 15, 2017

 

WALKER & DUNLOP, LLC, a Delaware limited liability company (“Borrower”)
previously delivered to PNC Bank, National Association (together with its
successors and assigns, “Lender”), that certain Fifth Amended and Restated
Warehousing Note, dated September 11, 2017, in the principal amount of Eight
Hundred Million Dollars ($800,000,000.00) (the “Original Note”).  The Original
Note evidences a line of credit and is the Warehousing Note referred to in that
certain Second Amended and Restated Warehousing Credit and Security Agreement,
dated as of September 11, 2017, by and between the Borrower and Lender, as
amended from time to time (the “Agreement”).  Borrower, Lender and Walker &
Dunlop, Inc., a Maryland corporation are contemporaneously herewith amending the
Original Credit Facility Agreement, pursuant to that certain First Amendment to
Second Amended and Restated Warehousing Credit and Security Agreement, of even
date herewith (the “Credit Facility Agreement”), and in connection therewith,
Borrower and Lender desire to amend and restate the Original Note in its
entirety as follows:

 

FOR VALUE RECEIVED, Borrower promises to pay to the order of PNC Bank, National
Association, a national banking association (together with its successors and
assigns, “Lender”) in accordance with the provisions of the Agreement (as
hereafter defined), at the offices of Lender located at One PNC Plaza,
Pennsylvania 15222, or at such other place as Lender may designate from time to
time (i) the principal sum of Two Billion Five Hundred Sixty Six Million Dollars
($2,566,000,000.00) or so much thereof as may be outstanding under the
Agreement, (ii) interest on that amount from the date of each Warehousing
Advance from Lender until repaid in full, and (iii) all other fees, charges and
other Obligations due to Lender under the Agreement, at the rates, at the times,
and in the manner set forth in the Agreement.  All payments under this Note and
the Agreement must be made in lawful money of the United States and in
immediately available funds.

 

This Sixth Amended and Restated Warehousing Note (this “Note”) replaces the
Original Note in its entirety, and evidences a line of credit and is the
Warehousing Note referred to in the Agreement.  Reference is made to the
Agreement (which is incorporated by reference as fully and with the same effect
as if set forth at length in this Note) for a description of the Collateral and
a statement of (a) the covenants and agreements made by Borrower, (b) the rights
and remedies granted to Lender, and (c) the other matters governed by the
Agreement.  Capitalized terms not otherwise defined in this Note have the
meanings set forth in the Agreement.

 

In addition to principal, interest, fees and other charges payable by Borrower
under this Note and the Agreement, Borrower must pay in accordance with the
terms of Section 12.4(a) of

 

--------------------------------------------------------------------------------


 

the Agreement, all out-of-pocket costs and expenses of Lender, including
reasonable fees, expenses and disbursements of counsel, in connection with the
enforcement and collection of this Note.

 

Borrower waives demand, notice, protest and presentment in connection with
collection of amounts outstanding under this Note.

 

This Note is governed by the laws of the Commonwealth of Pennsylvania, without
reference to its principles of conflicts of laws, as an instrument under seal.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Sixth Amended and Restated Note to
be duly executed as of the date set forth above as a sealed instrument.

 

 

WALKER & DUNLOP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------